                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION



JACOB A. FAWFAW #511339,

              Plaintiff,                                   Case No. 2:18-CV-77

v.                                                         HON. GORDON J. QUIST

MATHEW OBIDEN, et al.,

              Defendants.
                                   /

                                  ORDER ADOPTING
                            REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Maarten Vermaat’s April 4, 2019, Report and

Recommendation recommending that the Court grant Defendants’ motion to dismiss Plaintiff’s

claims arising under M.C.L. § 750.478—a criminal statute. The Report and Recommendation was

duly served on Plaintiff on April 4, 2019. No objections have been filed pursuant to 28 U.S.C. §

636(b). Therefore the Court will adopt the Report and Recommendation.

       THEREFORE, IT IS HEREBY ORDERED that the April 4, 2019, Report and

Recommendation (ECF No. 39) is approved and adopted as the Opinion of the Court, and

Defendants’ motion to dismiss (ECF No. 16) is GRANTED. Plaintiff’s claim under M.C.L. §

750.478 is DISMISSED WITH PREJUDICE.


Dated: May 1, 2019                                       /s/ Gordon J. Quist
                                                        GORDON J. QUIST
                                                   UNITED STATES DISTRICT JUDGE
